DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were originally presented having a filing dated of 20 October 2020.

Drawings
The drawings, filed on 20 October 2020, are accepted by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the recitation "a least one ride" should be "at least one ride".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "the at least one ride " in Ln. 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites the limitation “a processor for processing and consuming the ride hailing services” twice in Ln. 5 and 12.  It is unclear whether these recitations are the same or different.
Claim 2 recites the following limitations: “the calendar” (Ln. 14-15, 19 and 24); “the map server” (Ln. 14, 19 and 23); “the traffic server” (Ln. 14, 19 and 24); “the processing apparatus” (Ln. 14 and 18); and “the cost” (Ln. 25). There is insufficient antecedent basis for these limitations in the claim.
Claim 2 further recites the following limitations: “a driver (Ln. 13 and 21); “at least one driver” (Ln. 7); and “at least one user” (Ln. 4-5).  It is unclear whether these limitations are the same or different from those recited in claim 1. 
Claim 2 still further recites “a ride” twice (Ln. 12, 16 and 20).  It is unclear whether these limitations are the same or different.
Claim 3 recites “an external service” twice in Ln. 3 and 7.  It is unclear whether these are the same or different.
Claim 4 recites the following limitations: “at least one ride hailing service”; “at least one calendar”; “data and ratings associated with the at least one user”; and “data and ratings associated with the at least one driver”.  It is unclear whether these limitations are the same or different from those in claim 1.
Claim 4 further recites the limitation “traffic conditions”.  It is unclear whether this recitation is the same or different from the recitations in claim 2.
Claim 5 is rejected under 35 U.S.C. 112(b) based on its dependence of rejected claim 2.
Claim 7 recites the following limitations: “the calendar” (Ln. 15, 18 and 21); “the map server” (Ln. 14, 18 and 21); “the traffic server” (Ln. 15, 18 and 21); and “the cost” (Ln. 22).  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 further recites the following limitations: “a driver (Ln. 14 and 20); “at least one driver” (Ln. 8); and “at least one user” (Ln. 5-6).  It is unclear whether these limitations are the same or different from those recited in claim 6. 
Claim 7 still further recites “a ride” twice (Ln. 13, and 19).  It is unclear whether these limitations are the same or different.
Claim 8 recites “an external service” twice in Ln. 3 and 7.  It is unclear whether these are the same or different.
Claim 9 recites the following limitations: “at least one ride hailing service”; “at least one calendar”; “data and ratings associated with the at least one user”; and “data and ratings associated with the at least one driver”.  It is unclear whether these limitations are the same or different from those in claim 6.
Claim 9 further recites the limitation “traffic conditions”.  It is unclear whether this recitation is the same or different from the recitations in claim 6.
Claim 10 is rejected under 35 U.S.C. 112(b) based on its dependence of rejected claim 7.
Claim 11 recites the limitation “the at least one ride hailing service” in Ln. 17.  This recitation lacks antecedent basis.
Claim 11 further recites the limitation “ride hailing services” twice in Ln. 2 and 4-5.  It is unclear whether these recitations are the same or different.
Claim 12 recites the following limitations: “the calendar” (Ln. 15-16, 20 and 24); “the map server” (Ln. 15, 20 and 22); “the traffic server” (Ln. 15, 20 and 23-24); “the processing apparatus” (Ln. 14 and 19); and “the cost” (Ln. 26).  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 further recites the following limitations: “a driver (Ln. 14 and 22); “at least one driver” (Ln. 8); and “at least one user” (Ln. 5-6).  It is unclear whether these limitations are the same or different from those recited in claim 11. 
Claim 12 still further recites “a ride” four times (Ln. 13, 17, 21 and 23).  It is unclear whether these limitations are the same or different.
Claim 13 recites “an external service” twice in Ln. 3 and 7.  It is unclear whether these are the same or different.
Claim 14 recites the following limitations: “at least one ride hailing service”; “at least one calendar”; “data and ratings associated with the at least one user”; and “data and ratings associated with the at least one driver”.  It is unclear whether these limitations are the same or different from those in claim 11.
Claim 14 further recites the limitation “traffic conditions”.  It is unclear whether this recitation is the same or different from the recitations in claim 11.
Claim 15 is rejected under 35 U.S.C. 112(b) based on its dependence of rejected claim 12.
Claim 17 recites the following limitations: “the calendar” (Ln. 14-15, 19 and 23); “the map server” (Ln. 14, 19 and 22); “the traffic server” (Ln. 14, 19 and 22-23); “the processing apparatus” (Ln. 13-14, 18 and 21); and “the cost” (Ln. 25). There is insufficient antecedent basis for these limitations in the claim.
Claim 17 further recites the following limitations: “a driver (Ln. 13 and 21); “at least one driver” (Ln. 6-7); and “at least one user” (Ln. 4-5).  It is unclear whether these limitations are the same or different from those recited in claim 11. 
Claim 17 still further recites “a ride” four times (Ln. 13, 17, 21 and 23).  It is unclear whether these limitations are the same or different.
Claim 18 recites “an external service” twice in Ln. 3 and 7.  It is unclear whether these are the same or different.
Claim 19 recites the following limitations: “at least one ride hailing service”; “at least one calendar”; “data and ratings associated with the at least one user”; and “data and ratings associated with the at least one driver”.  It is unclear whether these limitations are the same or different from those in claim 16.
Claim 19 further recites the limitation “traffic conditions”.  It is unclear whether this recitation is the same or different from the recitations in claim 16.
Claim 20 is rejected under 35 U.S.C. 112(b) based on its dependence of rejected claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 6, 11 and 16 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 6, 11 and 16 fall within one of the statutory categories?  Yes, because claims 1, 6, 11 and 16 are directed toward a system (claim 1), an apparatus (claim 6), a product (claim 11), and a method (claim 16) all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 6, 11 and 16 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 6, 11, and 16, the system (claim 1), the computer apparatus (claim 6), the non-transitory computer program product (claim 11), and the computer implemented method (claim 16) are a mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1, 6 11 and 16 recites the abstract idea of:
“ ... associating the at least one user with the at least on driver ... with data and ratings associated with at least one user with data and ratings associated with at least one driver, with data associated with at least one calendar, with data associated with at least one map and with traffic conditions…
and…managing and serving the ride hailing services using the social media module, and the data associated with the calendar, with the at least one map and with the traffic conditions“
This recitation merely consist of a commercial interaction where a user selects a driver, based on the driver ratings, a calendar, a map and considering traffic conditions, similar to scheduling appointments or scheduling/reserving services.  This is equivalent to a commercial transaction where a person (the user) evaluating a driver based upon a ranking, a calendar, a map and traffic conditions selects the driver who provides a ride service.  The Examiner notes that under MPEP 2106.04(a)(2)(II), the courts consider “fundamental economic principles or practices”, including hedging, insurance, mitigating risk, “commercial or legal interactions”, including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations, “managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions, to be an abstract ideas.  An example of a claim reciting a commercial or legal interaction, where the interaction is an agreement in the form of contracts, is found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The agreement at issue in buySAFE was a transaction performance guaranty, which is a contractual relationship. 765 F.3d at 1355, 112 USPQ2d at 1096. The patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’."  765 F.3d at 1355, 112 USPQ2d at 1096.  As such, the user entering into a contractual relationship with the driver to deliver the user to a selected destination, is an abstract idea.  The mere nominal recitations “at least a user computing device,” “communication interface,” “sensor module,” “processor,” “a memory module,” “a user interaction module,” “at least a driver computing device”, “a computing apparatus,” and “a social media module” conducting the associating, does not take the limitation out of the commercial interaction grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 6, 11 and 16 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of:
“processing and consuming the ride hailing services”;
“storing data associated with at least one user, with the at least one driver and with the ride hailing services ... ,:
“storing data associated with at least one driver, with at least one user, and with the ride hailing services  … ,”
	 
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “stor[ing] data … “ step is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual remembering user data and driver data.  Also the “processing and consuming the ride hailing services” step is recited at a high level of generality and also amounts to data gathering and processing, a form of insignificant extra-solution activity, because the steps characterizes pre-and post-solution activity, such as an individual interacting with a driver to contract a ride.
Claims 1, 6, 11, and 16 still further include the additional elements “at least a user computing device” (claim 1, Ln. 2-3, claim 11), “a communications interface” (claim 1, Ln. 3, claim 11), “a sensor module” (claim 1, Ln. 4, claim 11), “a processor” (claim 1, Ln. 5, claim 11), “a memory module for storing data associated with at least one user” (claim 1, Ln. 5-6, claim 11), “a user interaction module for interfacing with the user” (claim 1, Ln. 7-8, claim 11), “at least a driver computing device” (claim 1, Ln. 9, claim 11), “a user interaction module for interfacing with the driver” (claim 1, Ln. 14-15, claim 11), and “a social media module” (claim 1, Ln. x; Claim 6, Ln. 6; Claim 11, Ln. 15-16, and Claim 16, Ln. 6).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system, apparatus and method, accomplishes commercial interaction i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The aforementioned elements  merely describes how to generally “apply” the otherwise commercial interaction in a generic or general purpose computing environment.  The aforementioned elements are recited at a high level of generality and merely automate the commercial interaction.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Claims 1 and 11 recite “a communication interface for serving ride hailing services ... .”  This additional element further limits the abstract idea without integrating the abstract idea into a practical application or significantly more.  In particular, “a communication interface for serving ... “ is a signal per se, such as a propagating electrical or electromagnetic signal or carrier wave. MPEP 2106.03 states that a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of manufacturing (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of such that it would qualify as a composition of matter.  Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.  Thus the serving step does not fall within any statutory category.
Thus, since claims 1, 6, 11 and 16 are: (a) directed toward an abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 6, 11 and 16 are directed to non-statutory subject matter.
Claims 2, 7, 12, and 17, recite the abstract ideas:
the social media module, creating a user profile, setting user preferences, creating a group of users and associating the group of users with at least one user, creating a driver profile, creating a driver group and associating the driver group with at least one driver, creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver;
creating a ride by having the user select a start location, a destination, a time- date, and a driver using data from the social media module, and the processing apparatus creating a ride using the data from the map server, the traffic server, and the calendar;
creating a ride by having the user select a start location, a destination, a time- date, and at least one favorite driver group using data from the social media module, and the processing apparatus creating at least one ride using the data from the social media module, the map server, the traffic server, and the calendar;
creating a ride by having the user select a start location, a destination, and a time-date, and the processing apparatus first selecting a driver using the data from the social media module and then creating a ride using the data from the map server, the traffic server, and the calendar; and
confirming the created ride; 
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do no service to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.  
Claims 2, 7, 12, and 17, further recite the additional element:
paying the cost of the confirmed ride using a payment server.
This element fails to integrate the exception into practical application, nor does it amount to significantly more than the judicial exception.
Claims 3, 6, 8, 13, and 18 recite the additional elements:
the map is implemented ... ; and
the traffic conditions are created ... .
These elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claims 4, 9, 14 and 19, recite the additional element:
uses common database keys associating two or more database tables together, or pointers to linked lists with entries created from the databases tables.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “us[ing] common database keys associating two or more database tables together .... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre and post solution activity, such as an individual mentally noting the correspondences between data associated with the driver, user, calendar and map and traffic.
Claims 5, 10, 15, and 20, recite the abstract ideas:
browsing driver profiles stored by the social media module; 
browsing comments associated with the driver profiles and stored by the social media module; 
browsing ratings associated with the driver profiles and stored by the social media module; 
selecting at least one driver using the comments and ratings associated with the driver profiles; and 
associating the selected at least one driver with the group of favorite drivers.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0364679 to Cao in view of U.S. Patent Publication Number 2017/0024393 to Choksi et al. (hereafter Choksi).
As per claim 1, Cao discloses [a] system for personalizing ride hailing services (see at least Cao, see Fig. 3, showing a system 100; [0073]; [0101] disclosing a system for personizing ride sharing services), the system comprising:
at least a user computing device associated with a user (see at least Cao, see Fig. 3, showing a driver rideshare device 114 associated with the driver 102; [0092], [0093]), the at least one user computing device comprising (a) a communications interface for accessing the ride hailing services (see at least Cao, see Fig. 3, showing the driver rideshare device 114 comprising a communications interface for accessing the ride sharing services; [0094], [0095], [0101]-[0103]),
(b) a sensor module for capturing location-based data associated with the user (see at least Cao, see Fig. 3, showing a location information module present in the user rideshare device 112 for capturing location based data associated with the user 104; [0068]-[0070], [0094]),
(c) a processor for processing and consuming the ride hailing services (see at least Cao, see Fig. 3, showing a processor for processing (contained within 114) and consuming the ride sharing services; [0068]-[0073], [0302]),
(d) a memory module for storing data associated with at least one user, with at least one driver, and with the ride hailing services (see at least Cao, Fig. 3, showing a memory for storing data associated with the driver 102, the user 104, and with the ride sharing services; [0068]-[0073], [0302], [0303]), and 
(e) a user interaction module for interacting with the user (see at least Cao, see Fig. 3, showing a UI component (user interaction module) for interacting with the user 104; [0068]); 
at least a driver computing device associated with a driver, the at least one driver computing device (see at least Cao, Fig. 3 showing a driver rideshare device 114 associated with the driver 102;  [0092], [0093]) comprising 
(a) a communications interface for accessing the ride hailing services (see at least Cao, Fig. 3, showing the driver rideshare device 114 comprising a communications interface for accessing the ride sharing services; [0094], [0095], [0101]-[0103]),
(b) a sensor module for capturing location-based data associated with the driver (see at least Cao, Fig. 3, showing a location information module for capturing location based data 126 associated with the driver 102; [0068]-[0070], [0094]),
(c) a processor for processing and consuming the ride hailing services (see at least Cao, Fig. 3 showing a processor for processing (contained within 114) and consuming the ride sharing services; [0068]-[0073], [0302]),
d) a memory module for storing data associated with at the least one driver, with at the least one user, and with the ride hailing services (see at least Cao, Fig. 3, showing a memory for storing data associated with the driver 102, the user 104, and with the ride sharing services;  [0068]-[0073], [0302], [0303]), and
(e) a user interaction module for interacting with the driver (see at least Cao, Fig. 3, showing  an interface module for interacting with the driver 102; [0068], [0093]-[0096], [0100]-(0103]); and
a computing apparatus comprising
(a) a communications interface for serving the ride hailing services to the at least one user computing device and to the at least one driver computing device (see at least Cao, Fig. 3 showing a computing apparatus of the system serving as an interface (120 and 130) between the parties of the ride sharing system comprising a communications interface for serving the ride sharing services to the user rideshare device 112 and the driver ride share device 114; [0068]-[0073], [0092]-[0095]),
(b) a social media module for selectively associating the at least one user with the at least one driver (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the computing system comprising interconnected modules including a social network component for selectively associating the user 104 with the driver 102 and with the at least one ridesharing service; [0101] further disclosing that participants 102, 104 can also be matched by a social network component using social network information maintained by either the rideshare matching transaction system or third party social network systems; and [0103]) and 
with the at least one ride hailing service, with data and ratings associated with the at least one user (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the user 104; and , [0068]-[0073], [0091]-[0103] also disclosing data and ratings associated with the driver 102), 
with data and ratings associated with the at least one driver (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the driver 102), 
with data associated with at least one calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar), ... ,
 (c) a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module (see at least Cao, see Fig. 3, showing  a memory for storing data associated with the driver 102, the user 104, with the ride sharing services, with the social network component; [0068]-(0073], [0091]-[0103], [0302], [0303]; (0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar; and [0009], [0015] disclosing a memory for storing data associated with the calendar), 
with the at least one calendar (see at least Cao, [0009], [0015] disclosing a memory for storing data associated with the calendar), ... ,
 (d) a processor for managing and serving the ride hailing services using the social media module, and the data associated with the at least one calendar, with the at least one map and with the traffic conditions (see at least Cao, [0101] disclosing a processor for managing and serving ride sharing services using the social network component), 
and the data associated with the at least one calendar (see at least Cao, [0009] disclosing a processor for managing and serving the ride sharing service using data associated with the calendar), ... .  But Cao does not explicitly disclose the following limitations:
a social media module for selectively associating the at least one user with the at least one diver... and with data associated with at least one map and with traffic conditions;
a memory module for storing data associated with the at least one driver, with the at least one user ... with the at least one map and with the traffic conditions;
a processor for managing and serving the ride hailing services using the social media module ... with the at least one map and with the traffic conditions.
However, Choksi discloses the social media module limitation (see at least Choksi, [0023]-[0025] disclosing a selection engine for selectively associating a user with a driver with data associated with map data and traffic data).
Choksi further discloses the memory module limitation (see at least Choksi, [0016], (0018], [0023]-[0025] disclosing a memory for storing data associated with map data and traffic data).
Choksi still further discloses the processor limitation (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic)
Cao and Choksi are analogous art to claim 1 because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (a) a social media module for selectively associating the at least one user with the at least one driver and with the at least one ride hailing service, with data and ratings associated with the at least one user, with data ratings associated with the at least one driver, with data associated with at least one calendar, (b) a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module, with the at least one calendar, and (c) a processor for managing and serving the ride hailing services using the social media module, and the data associated with the at least one calendar, as disclosed in Cao, to provide the benefit of having: (a) the social media module further associating the at least one user with the at least one driver and with the at least one ride hailing service with data associated with at least one map and with traffic conditions; (b) the memory module for further storing data associated with the at least one map and with the traffic conditions; and (c) the processor for further managing and serving the ride hailing services using the social module, and data associated with the at least one map and with the traffic conditions, as disclosed in Choksi.  Doing so would provide the benefit of filtering out potential drivers based on time constraints, enhancing the users experience and convenience.
As per claim 6, Cao discloses [a] computing apparatus for personalizing ride hailing services (see at least Cao, [0073], [0101] disclosing a system for personalizing ride sharing services), the computing apparatus comprising:
a communications interface for serving the ride hailing services to at least one user computing device associated with at least one user and to at least one driver computing device associating with at least one driver (see at least Cao, Fig. 3, showing a computing apparatus of the system serving as an interface between the parties of the ride sharing system comprising a communications interface for serving the ride sharing services to a user rideshare device 112 associated with user 104 and a driver ride share device 114 associated with driver 102;  [0068]-[0073], [0092]-[0095]);
a social media module for selectively associating at least one user with at least one driver and with at least one ride hailing service (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the computing system comprising interconnected modules including a social network component for selectively associating the user 104 with the driver 102 and with the at least one ridesharing service),
with data and ratings associated with the at least one user (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the user 104),
with data and ratings associated with the at least one driver (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the driver 102),
with data associated with at least one calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar), ... , 
a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module (see at least Cao, Fig. 3, showing a memory for storing data associated with the driver 102, the user 104, with the ride sharing services, with the social network component; [0068]-[0073], [0091]-[0103], [0302], [0303]),
with the at least one calendar (see at least Cao, [0009], [0015] disclosing a memory for storing data associated with the calendar), ... , and 
a processor for managing and serving the ride hailing services using the social media module (see at least Cao, [0101] disclosing a processor for managing and serving ride sharing services using the social network component), 
and the data associated with the at least one calendar (see at least Cao, [0009] disclosing a processor for managing and serving the ride sharing service using data associated with the calendar), ... .  But Cao does not explicitly disclose the following:
a social media module for selectively associating the at least one user with the at least one diver... and with data associated with at least one map and with traffic conditions;
a memory module for storing data associated with the at least one driver, with the at least one user ... with the at least one map and with the traffic conditions;
a processor for managing and serving the ride hailing services using the social media module ... with the at least one map and with the traffic conditions.
However, Choksi discloses the social media module limitation (see at least Choksi, [0023]-[0025] disclosing a selection engine for selectively associating a user with a driver with data associated with map data and traffic data).
Choksi further discloses the memory module limitation (see at least Choksi, [0016], (0018], [0023]-[0025] disclosing a memory for storing data associated with map data and traffic data).
Choksi still further discloses the processor limitation (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic)
Cao and Choksi are analogous art to claim 6 because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (a) a social media module for selectively associating the at least one user with the at least one driver and with the at least one ride hailing service, with data and ratings associated with the at least one user, with data ratings associated with the at least one driver, with data associated with at least one calendar, (b) a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module, with the at least one calendar, and (c) a processor for managing and serving the ride hailing services using the social media module, and the data associated with the at least one calendar, as disclosed in Cao, to provide the benefit of having: (a) the social media module further associating the at least one user with the at least one driver and with the at least one ride hailing service with data associated with at least one map and with traffic conditions; (b) the memory module for further storing data associated with the at least one map and with the traffic conditions; and (c) the processor for further managing and serving the ride hailing services using the social module, and data associated with the at least one map and with the traffic conditions, as disclosed in Choksi.  Doing so would provide the benefit of filtering out potential drivers based on time constraints, enhancing the users experience and convenience.
As per claim 11, Cao discloses [a] non-transitory computer program product that causes a system to personalize ride hailing services, the non-transitory computer program product (see at least Cao, [0073], [0101], [0302], [0303] disclosing a non-transitory computer program product that causes a system to personalize ride sharing services) having instructions to:
cause at least a user computing device associated with a user to (a) access ride hailing services (see at least Cao, Fig. 3 showing a system 100 of causing a user rideshare device 112 associated with a user 104, the rides hare device 112 to access the ride sharing services; [0094], [0095], [0101]-[0103]),
(b) capture location-based data associated with the user (see at least Cao, Fig. 3 showing a system 100,  capturing location based data associated with the user 104; [0068]-[0070], [0094]),
(c) process and consume the ride hailing services (see at least Cao, [0068]-[0073], [0302] disclosing processing and consuming the ride sharing services),
(d) store data associated with at least one user, with at least one driver, and with the ride hailing services (see at least Cao, Fig. 3 showing the stored data associated with the user 104, a driver 102 and with the ride sharing services; [0068]-[0073], [0302], [0303]), and 
(e) interact with the user (see at least Cao, Fig. 3 showing interaction with the user 104; [0068]);
cause at least a driver computing device associated with a driver (see at least Cao, Fig. 3 showing a system 100 of causing  a driver rideshare device 114 associated with the driver 102; [0092], [0093]) to
(a) access the ride hailing services (see at least Cao, Fig. 3 showing system 100 of accessing the ride sharing services;  [0094], [0095], [0101]-[0103]),
(b) capture location-based data associated with the driver (see at least Cao, Fig. 3 showing system 100 of capturing location based data associated with the driver 102; [0068]-[0070], [0094]),
(c) process and consume the ride hailing services (see at least Cao, Fig. 3 showing system 100 processing and consuming the ride sharing services; [0068]-[0073], [0302]),
(d) store data associated with at the least one driver, with at the least one user, and with the ride hailing services (see at least Cao, Fig. 3, showing system 100 storing data associated with the driver 102, the user 104, and with the ride sharing services; [0068]-[0073], [0302], [0303]), and
(e) interact with the driver (see at least Cao, Fig. 3, showing system 100 interacting  with the driver 102; [0068], [0093]-[0096], [0100]-[0103]); and
cause a computing apparatus to (a) serve the ride hailing services to the at least one user computing device and to the at least one driver computing device (see at least Cao, Fig. 3, showing system 100, causing a computing apparatus of the system to serve the ride sharing services to the user rideshare device 112 and the driver ride share device 114; [0068]-[0073], [0092]-[0095]), 
(b) use a social media module for selectively associating the at least one user with the at least one driver and with the at least one ride hailing service (see at least Cao, ),
with data and ratings associated with the at least one user (see at least Cao,  [0068]-(0073], [0091]-[0103] disclosing the data and ratings associated with the user 104),
with data and ratings associated with the at least one driver (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the driver 102),
with data associated with at least one calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar), ... ,
(c) store data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module (see at least Cao, Fig. 3, showing system 100 with storing data associated with the driver 102, the user 104, with the ride sharing services, with the social network component; [0068]-[0073], [0091]-[0103], [0302], (0303]),
with the at least one calendar (see at least Cao, [0009], [0015] disclosing a memory for storing data associated with the calendar), ... , 
(d) manage and serve the ride hailing services using the social media module, and the data associated (see at least Cao, [0101] disclosing managing and serving ride sharing services using the social network component)
with the at least one calendar (see at least Cao, [0009] disclosing a processor for managing and serving the ride sharing service using data associated with the calendar), ... . But Cao does not explicitly disclose the following:
use a social module for selectively associating the at least one user with the at least one diver... and with data associated with at least one map and with traffic conditions;
store data associated with the at least one driver, with the at least one user ... with the at least one map and with the traffic conditions;
manage and serve the ride hailing services using the social media module ... with the at least one map and with the traffic conditions.
However, Choksi discloses the social media module limitation (see at least Choksi, [0023]-[0025] disclosing a selection engine for selectively associating a user with a driver with data associated with map data and traffic data).
Choksi further discloses the store data limitation (see at least Choksi, [0016], (0018], [0023]-[0025] disclosing a memory for storing data associated with map data and traffic data).
Choksi still further discloses the manage and serve limitation (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic)
Cao and Choksi are analogous art to claim 11 because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (a) a social media module for selectively associating the at least one user with the at least one driver and with the at least one ride hailing service, with data and ratings associated with the at least one user, with data ratings associated with the at least one driver, with data associated with at least one calendar, (b) a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module, with the at least one calendar, and (c) a processor for managing and serving the ride hailing services using the social media module, and the data associated with the at least one calendar, as disclosed in Cao, to provide the benefit of having: (a) the social media module further associating the at least one user with the at least one driver and with the at least one ride hailing service with data associated with at least one map and with traffic conditions; (b) the memory module for further storing data associated with the at least one map and with the traffic conditions; and (c) the processor for further managing and serving the ride hailing services using the social module, and data associated with the at least one map and with the traffic conditions, as disclosed in Choksi.  Doing so would provide the benefit of filtering out potential drivers based on time constraints, enhancing the users experience and convenience.
As per claim 16, Cao discloses [a] computing implemented method for personalizing ride hailing services (see at least Cao, [0073], [0101] disclosing a system for personalizing ride sharing services), the method comprising:
using a communications interface for serving the ride hailing services to at least one user computing device associated with at least one user and to at least one driver computing device associating with at least one driver (see at least Cao, Fig. 3, showing a computing apparatus of the system serving as an interface between the parties of the ride sharing system comprising a communications interface for serving the ride sharing services to a user rideshare device 112 associated with user 104 and a driver ride share device 114 associated with driver 102;  [0068]-[0073], [0092]-[0095]);
using a social media module for selectively associating at least one user with at least one driver and with at least one ride hailing service (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the computing system comprising interconnected modules including a social network component for selectively associating the user 104 with the driver 102 and with the at least one ridesharing service),
with data and ratings associated with the at least one user (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the user 104),
with data and ratings associated with the at least one driver (see at least Cao, [0068]-[0073], [0091]-[0103] disclosing the data and ratings associated with the driver 102),
with data associated with at least one calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar), ... , 
using a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module (see at least Cao, Fig. 3, showing a memory for storing data associated with the driver 102, the user 104, with the ride sharing services, with the social network component; [0068]-[0073], [0091]-[0103], [0302], [0303]),
with the at least one calendar (see at least Cao, [0009], [0015] disclosing a memory for storing data associated with the calendar), ... , and 
using a processor for managing and serving the ride hailing services using the social media module (see at least Cao, [0101] disclosing a processor for managing and serving ride sharing services using the social network component), 
and the data associated with the at least one calendar (see at least Cao, [0009] disclosing a processor for managing and serving the ride sharing service using data associated with the calendar), ... .  But Cao does not explicitly disclose the following:
using a social media module for selectively associating the at least one user with the at least one diver... and with data associated with at least one map and with traffic conditions;
using a memory module for storing data associated with the at least one driver, with the at least one user ... with the at least one map and with the traffic conditions;
using a processor for managing and serving the ride hailing services using the social media module ... with the at least one map and with the traffic conditions.
However, Choksi discloses using the social media module limitation (see at least Choksi, [0023]-[0025] disclosing a selection engine for selectively associating a user with a driver with data associated with map data and traffic data).
Choksi further discloses using the memory module limitation (see at least Choksi, [0016], (0018], [0023]-[0025] disclosing a memory for storing data associated with map data and traffic data).
Choksi still further discloses using the processor limitation (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic)
Cao and Choksi are analogous art to claim 16 because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified (a) a social media module for selectively associating the at least one user with the at least one driver and with the at least one ride hailing service, with data and ratings associated with the at least one user, with data ratings associated with the at least one driver, with data associated with at least one calendar, (b) a memory module for storing data associated with the at least one driver, with the at least one user, with the ride hailing services, with the social media module, with the at least one calendar, and (c) a processor for managing and serving the ride hailing services using the social media module, and the data associated with the at least one calendar, as disclosed in Cao, to provide the benefit of having: (a) the social media module further associating the at least one user with the at least one driver and with the at least one ride hailing service with data associated with at least one map and with traffic conditions; (b) the memory module for further storing data associated with the at least one map and with the traffic conditions; and (c) the processor for further managing and serving the ride hailing services using the social module, and data associated with the at least one map and with the traffic conditions, as disclosed in Choksi.  Doing so would provide the benefit of filtering out potential drivers based on time constraints, enhancing the users experience and convenience.
Claims 2-4, 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Choksi as applied to claims 1, 6, 11 and 16 above, and further in view of U.S. Patent Publication Number 2017/0086051 to Truong et al. (hereafter Truong) and U.S. Patent Publication Number 2021/0099541 to Konstantopoulos et al. (hereafter Konstantopoulos).
As per claim 2, the combination of Cao and Choksi discloses all of the limitations of claim 1, as discussed above.  Cao and Choksi further discloses the limitations:
creating a driver group and associating the driver group with at least one driver using the social media module (see at least Cao, [0251] disclosing that the server 4106 can be configured to match the driver behavior preferences with similar or substantially similar preferences of other drivers <interpreted as a driver group, and associating the driver group with at least one driver>);
creating a group of favorite drivers (see at least Cao, [0016] disclosing creating a group of favorite drivers) ... ; 
creating a ride by having the user select a start location, a destination, a time- date, and a driver using data from the social media module, and the processing apparatus creating a ride (see at least Cao, Fig. 3, showing system 100 creating a ride having the user 104 select a start location, a destination and driver using data from social network component; [0068]-[0073], [0091]-[0103])
using the data from the map server, the traffic server (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic),
and the calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar) ... , 
paying the cost of the confirmed ride using a payment server (see at least Cao, [0045] disclosing that "ride-sharing" refers to "an arrangement in which a passenger travels in a private vehicle driven by its owner, for free or for a fee, especially as arranged by means of a website or app).
But neither Cao, nor Choksi explicitly disclose the following limitations:
creating a user profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module; 
setting user preferences using the social media module;
creating a group of users and associating the group of users with at least one user using the social media module;
creating a driver profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module;
creating a ride by having the user select a start location, a destination, a time- date, and at least one favorite driver group using data from the social media module, and the processing apparatus creating at least one ride using the data from the social media module, the map server, the traffic server, ... 
creating a ride by having the user select a start location, a destination, and a time-date, and the processing apparatus first selecting a driver using the data from the social media module and then creating a ride using the data
confirming the created ride ... .
However, Truong discloses the limitations: 
creating a user profile ... (see at least Truong, [0028] disclosing creating a user profile using the system)
setting a user preference ... (see at least Truong, [0028] disclosing setting user preferences using the system);
create a driver profile ... (see at least Truong, [0022] disclosing creating a driver profile using the system  );
creating a ride having ... at least one favorite driver group ...  (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic);
creating a ride having the user select .... the processing apparatus first selecting a driver ... (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; and [0027] disclosing that in response to receiving the driver locations 102 for the proximate drivers, the dispatch engine 150 can perform a lookup, in the database 130, for the driver profiles 136 of those proximate drivers; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic); and 
confirming the created ride (see at least Truong, [0031] disclosing confirming the created ride, when the dispatch engine 150 selects and optimal driver, the dispatch engine 150 can then send an assignment 191, via the dispatch interface 105, to the optimal driver's device to service the pick-up request).
Konstantopoulos further discloses the limitations:
creating a group of users ...  (see at least Konstantopoulos, [0092] disclosing that if a computer application is a business application, the designated user groups may be created based on job categories and usage data. In other applications, such as social media applications, the designated user groups may be created based on other user characteristics such as user age groups, location, language, etc., in combination with application usage data); and
associating the group of favorite drivers with one user profile ... (see at least Konstantopoulos, [0092]).
Cao, Choksi, Truong, and Konstantopoulos are analogous art to claim 2, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ride service that creates a driver group using the social media module, creates a group of favorite drivers using the social media module, creates a ride, and pays the cost of the confirmed ride, as disclosed in Cao and Choksi, to provide the benefit of creating a user profile with the social media module, associating the group of favorite drivers with one user profile and with one driver profile using the social media module, and creating a driver profile, as disclosed in Truong and Konstantopoulos.  Doing so would provide the benefit of providing an improved personalization of the computer application for the users (see at least Konstantopoulos, [0004]).
As per claim 3, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 2, as discussed above.  Cao further discloses the limitation:
the map is implemented either as (a) a module of the computing apparatus, or (b) as an external service accessed by the computing apparatus, or (c) partly as the module of the computing apparatus and partly as the external service (see at least Cao, [0068] disclosing a ride-sharing system includes an on-demand service application, a map component, a map database, and a location determination. The components of system 100 can combine to provide user interface features that are specific to user selections) ... .
Choksi further discloses the limitation:
the traffic conditions are created either by (a) the computing apparatus by processing location-based data received from and associated with the user and with the at least one driver, or (b) an external service, or (c) partly by the computing apparatus and partly by the external service (see at least Choksi, Fig. 1A, showing traffic data 127; [0025] disclosing that  the selection engine 135 can utilize map data 129  and/or traffic data 127  from a mapping engine 125  and the vehicle locations 151 of the various drivers 155 operating throughout the given region, to provide the user with the ETA data for each scrolled service type.; and [0027] disclosing that  the network interface 115 enables access to a number of third party resources 145).
As per claim 4, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 3, as discussed above.  Choksi further discloses the limitation:
wherein the social media module for selectively associating the user with the at least one driver and with at least one ride hailing service, with data and ratings associated with the at least one user, with data and ratings associated with the at least one driver, with data associated with at least one calendar, and with data associated with the at least one map and with traffic conditions, uses common database keys associating two or more database tables together, or pointers to linked lists with entries created from the databases tables (see at least Choksi, see Fig. 1B showing provider data base 182, content data base 174, [0042] disclosing that the dynamic content selector 176 assigns, or otherwise associates, each content item 185 in the content database 174 to one or more service providers based on provider data 183 from the provider database 182 <interpreted as keys associating two or more database tables together>).
As per claim 7, the combination of Cao and Choksi discloses all of the limitations of claim 6, as discussed above.  Cao and Choksi further discloses the limitations:
creating a driver group and associating the driver group with at least one driver using the social media module (see at least Cao, [0251] disclosing that the server 4106 can be configured to match the driver behavior preferences with similar or substantially similar preferences of other drivers <interpreted as a driver group, and associating the driver group with at least one driver>);
creating a group of favorite (see at least Cao, [0016] disclosing creating a group of favorite drivers) ... ; 
creating a ride by having the user select a start location, a destination, a time- date, and a driver using data from the social media module, and the processing apparatus creating a ride (see at least Cao, Fig. 3, showing system 100 creating a ride having the user 104 select a start location, a destination and driver using data from social network component; [0068]-[0073], [0091]-[0103])
using the data from the map server, the traffic server (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic),
and the calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar) ... , 
paying the cost of the confirmed ride using a payment server (see at least Cao, [0045] disclosing that "ride-sharing" refers to "an arrangement in which a passenger travels in a private vehicle driven by its owner, for free or for a fee, especially as arranged by means of a website or app).
But neither Cao, nor Choksi explicitly disclose the following limitations:
creating a user profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module; 
setting user preferences using the social media module;
creating a group of users and associating the group of users with at least one user using the social media module;
creating a driver profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module;
creating a ride by having the user select a start location, a destination, a time- date, and at least one favorite driver group using data from the social media module, and the processing apparatus creating at least one ride using the data from the social media module, the map server, the traffic server, ... 
creating a ride by having the user select a start location, a destination, and a time-date, and the processing apparatus first selecting a driver using the data from the social media module and then creating a ride using the data
confirming the created ride ... .
However, Truong discloses the limitations: 
creating a user profile ... (see at least Truong, [0028] disclosing creating a user profile using the system)
setting a user preference ... (see at least Truong, [0028] disclosing setting user preferences using the system);
create a driver profile ... (see at least Truong, [0022] disclosing creating a driver profile using the system  );
creating a ride having ... at least one favorite driver group ...  (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic);
creating a ride having the user select .... the processing apparatus first selecting a driver ... (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; and [0027] disclosing that in response to receiving the driver locations 102 for the proximate drivers, the dispatch engine 150 can perform a lookup, in the database 130, for the driver profiles 136 of those proximate drivers; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic); and 
confirming the created ride (see at least Truong, [0031] disclosing confirming the created ride, when the dispatch engine 150 selects and optimal driver, the dispatch engine 150 can then send an assignment 191, via the dispatch interface 105, to the optimal driver's device to service the pick-up request).
Konstantopoulos further discloses the limitations:
creating a group of users ...  (see at least Konstantopoulos, [0092] disclosing that if a computer application is a business application, the designated user groups may be created based on job categories and usage data. In other applications, such as social media applications, the designated user groups may be created based on other user characteristics such as user age groups, location, language, etc., in combination with application usage data); and
associating the group of favorite drivers with one user profile ... (see at least Konstantopoulos, [0092]).
Cao, Choksi, Truong, and Konstantopoulos are analogous art to claim 7, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ride service that creates a driver group using the social media module, creates a group of favorite drivers using the social media module, creates a ride, and pays the cost of the confirmed ride, as disclosed in Cao and Choksi, to provide the benefit of creating a user profile with the social media module, associating the group of favorite drivers with one user profile and with one driver profile using the social media module, and creating a driver profile, as disclosed in Truong and Konstantopoulos.  Doing so would provide the benefit of providing an improved personalization of the computer application for the users (see at least Konstantopoulos, [0004]).
As per claim 8, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 7, as discussed above.  Cao further discloses the limitation:
the map is implemented either as (a) a module of the computing apparatus, or (b) as an external service accessed by the computing apparatus, or (c) partly as the module of the computing apparatus and partly as the external service (see at least Cao, [0068] disclosing a ride-sharing system includes an on-demand service application, a map component, a map database, and a location determination. The components of system 100 can combine to provide user interface features that are specific to user selections) ... .
Choksi further discloses the limitation:
the traffic conditions are created either by (a) the computing apparatus by processing location-based data received from and associated with the user and with the at least one driver, or (b) an external service, or (c) partly by the computing apparatus and partly by the external service (see at least Choksi, Fig. 1A, showing traffic data 127; [0025] disclosing that  the selection engine 135 can utilize map data 129  and/or traffic data 127  from a mapping engine 125  and the vehicle locations 151 of the various drivers 155 operating throughout the given region, to provide the user with the ETA data for each scrolled service type.; and [0027] disclosing that  the network interface 115 enables access to a number of third party resources 145).
As per claim 9, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 8, as discussed above.  Choksi further discloses the limitation:
wherein the social media module for selectively associating the user with the at least one driver and with at least one ride hailing service, with data and ratings associated with the at least one user, with data and ratings associated with the at least one driver, with data associated with at least one calendar, and with data associated with the at least one map and with traffic conditions, uses common database keys associating two or more database tables together, or pointers to linked lists with entries created from the databases tables (see at least Choksi, see Fig. 1B showing provider data base 182, content data base 174, [0042] disclosing that the dynamic content selector 176 assigns, or otherwise associates, each content item 185 in the content database 174 to one or more service providers based on provider data 183 from the provider database 182 <interpreted as keys associating two or more database tables together>).

As per claim 12, the combination of Cao and Choksi discloses all of the limitations of claim 11, as discussed above.  Cao and Choksi further discloses the limitations:
creating a driver group and associating the driver group with at least one driver using the social media module (see at least Cao, [0251] disclosing that the server 4106 can be configured to match the driver behavior preferences with similar or substantially similar preferences of other drivers <interpreted as a driver group, and associating the driver group with at least one driver>);
creating a group of favorite drivers (see at least Cao, [0016] disclosing creating a group of favorite drivers) ... ; 
creating a ride by having the user select a start location, a destination, a time- date, and a driver using data from the social media module, and the processing apparatus creating a ride (see at least Cao, Fig. 3, showing system 100 creating a ride having the user 104 select a start location, a destination and driver using data from social network component; [0068]-[0073], [0091]-[0103])
using the data from the map server, the traffic server (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic),
and the calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar) ... , 
paying the cost of the confirmed ride using a payment server (see at least Cao, [0045] disclosing that "ride-sharing" refers to "an arrangement in which a passenger travels in a private vehicle driven by its owner, for free or for a fee, especially as arranged by means of a website or app).
But neither Cao, nor Choksi explicitly disclose the following limitations:
creating a user profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module; 
setting user preferences using the social media module;
creating a group of users and associating the group of users with at least one user using the social media module;
creating a driver profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module;
creating a ride by having the user select a start location, a destination, a time- date, and at least one favorite driver group using data from the social media module, and the processing apparatus creating at least one ride using the data from the social media module, the map server, the traffic server, ... 
creating a ride by having the user select a start location, a destination, and a time-date, and the processing apparatus first selecting a driver using the data from the social media module and then creating a ride using the data
confirming the created ride ... .
However, Truong discloses the limitations: 
creating a user profile ... (see at least Truong, [0028] disclosing creating a user profile using the system)
setting a user preference ... (see at least Truong, [0028] disclosing setting user preferences using the system);
create a driver profile ... (see at least Truong, [0022] disclosing creating a driver profile using the system  );
creating a ride having ... at least one favorite driver group ...  (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic);
creating a ride having the user select .... the processing apparatus first selecting a driver ... (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; and [0027] disclosing that in response to receiving the driver locations 102 for the proximate drivers, the dispatch engine 150 can perform a lookup, in the database 130, for the driver profiles 136 of those proximate drivers; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic); and 
confirming the created ride (see at least Truong, [0031] disclosing confirming the created ride, when the dispatch engine 150 selects and optimal driver, the dispatch engine 150 can then send an assignment 191, via the dispatch interface 105, to the optimal driver's device to service the pick-up request).
Konstantopoulos further discloses the limitations:
creating a group of users ...  (see at least Konstantopoulos, [0092] disclosing that if a computer application is a business application, the designated user groups may be created based on job categories and usage data. In other applications, such as social media applications, the designated user groups may be created based on other user characteristics such as user age groups, location, language, etc., in combination with application usage data); and
associating the group of favorite drivers with one user profile ... (see at least Konstantopoulos, [0092]).
Cao, Choksi, Truong, and Konstantopoulos are analogous art to claim 12, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ride service that creates a driver group using the social media module, creates a group of favorite drivers using the social media module, creates a ride, and pays the cost of the confirmed ride, as disclosed in Cao and Choksi, to provide the benefit of creating a user profile with the social media module, associating the group of favorite drivers with one user profile and with one driver profile using the social media module, and creating a driver profile, as disclosed in Truong and Konstantopoulos.  Doing so would provide the benefit of providing an improved personalization of the computer application for the users (see at least Konstantopoulos, [0004]).
As per claim 13, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 12, as discussed above.  Cao further discloses the limitation:
the map is implemented either as (a) a module of the computing apparatus, or (b) as an external service accessed by the computing apparatus, or (c) partly as the module of the computing apparatus and partly as the external service (see at least Cao, [0068] disclosing a ride-sharing system includes an on-demand service application, a map component, a map database, and a location determination. The components of system 100 can combine to provide user interface features that are specific to user selections) ... .
Choksi further discloses the limitation:
the traffic conditions are created either by (a) the computing apparatus by processing location-based data received from and associated with the user and with the at least one driver, or (b) an external service, or (c) partly by the computing apparatus and partly by the external service (see at least Choksi, Fig. 1A, showing traffic data 127; [0025] disclosing that  the selection engine 135 can utilize map data 129  and/or traffic data 127  from a mapping engine 125  and the vehicle locations 151 of the various drivers 155 operating throughout the given region, to provide the user with the ETA data for each scrolled service type.; and [0027] disclosing that  the network interface 115 enables access to a number of third party resources 145).
As per claim 14, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 13, as discussed above.  Choksi further discloses the limitation:
wherein the social media module for selectively associating the user with the at least one driver and with at least one ride hailing service, with data and ratings associated with the at least one user, with data and ratings associated with the at least one driver, with data associated with at least one calendar, and with data associated with the at least one map and with traffic conditions, uses common database keys associating two or more database tables together, or pointers to linked lists with entries created from the databases tables (see at least Choksi, see Fig. 1B showing provider data base 182, content data base 174, [0042] disclosing that the dynamic content selector 176 assigns, or otherwise associates, each content item 185 in the content database 174 to one or more service providers based on provider data 183 from the provider database 182 <interpreted as keys associating two or more database tables together>).
As per claim 17, the combination of Cao and Choksi discloses all of the limitations of claim 16, as discussed above.  Cao and Choksi further discloses the limitations:
creating a driver group and associating the driver group with at least one driver using the social media module (see at least Cao, [0251] disclosing that the server 4106 can be configured to match the driver behavior preferences with similar or substantially similar preferences of other drivers <interpreted as a driver group, and associating the driver group with at least one driver>);
creating a group of favorite drivers (see at least Cao, [0016] disclosing creating a group of favorite drivers) ... ; 
creating a ride by having the user select a start location, a destination, a time- date, and a driver using data from the social media module, and the processing apparatus creating a ride (see at least Cao, Fig. 3, showing system 100 creating a ride having the user 104 select a start location, a destination and driver using data from social network component; [0068]-[0073], [0091]-[0103])
using the data from the map server, the traffic server (see at least Choksi, [0019], [0023]-[0025] disclosing a processor for managing and serving the ride sharing services using the data associated with map and traffic),
and the calendar (see at least Cao, [0009], [0015] disclosing a system module for selectively associating a user with a driver with data associated with a calendar) ... , 
paying the cost of the confirmed ride using a payment server (see at least Cao, [0045] disclosing that "ride-sharing" refers to "an arrangement in which a passenger travels in a private vehicle driven by its owner, for free or for a fee, especially as arranged by means of a website or app).
But neither Cao, nor Choksi explicitly disclose the following limitations:
creating a user profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module; 
setting user preferences using the social media module;
creating a group of users and associating the group of users with at least one user using the social media module;
creating a driver profile using the social media module;
creating a group of favorite drivers and associating the group of favorite drivers with one user profile and with at least one driver profile using the social media module;
creating a ride by having the user select a start location, a destination, a time- date, and at least one favorite driver group using data from the social media module, and the processing apparatus creating at least one ride using the data from the social media module, the map server, the traffic server, ... 
creating a ride by having the user select a start location, a destination, and a time-date, and the processing apparatus first selecting a driver using the data from the social media module and then creating a ride using the data
confirming the created ride ... .
However, Truong discloses the limitations: 
creating a user profile ... (see at least Truong, [0028] disclosing creating a user profile using the system)
setting a user preference ... (see at least Truong, [0028] disclosing setting user preferences using the system);
create a driver profile ... (see at least Truong, [0022] disclosing creating a driver profile using the system  );
creating a ride having ... at least one favorite driver group ...  (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic);
creating a ride having the user select .... the processing apparatus first selecting a driver ... (see at least Truong, [0023], [0024], [0026] disclosing creating a ride by having the user select a start location, a destination, a schedule, and a driver; and [0027] disclosing that in response to receiving the driver locations 102 for the proximate drivers, the dispatch engine 150 can perform a lookup, in the database 130, for the driver profiles 136 of those proximate drivers; [0026] further disclosing the processing system creating a ride using the data associated with map and traffic); and 
confirming the created ride (see at least Truong, [0031] disclosing confirming the created ride, when the dispatch engine 150 selects and optimal driver, the dispatch engine 150 can then send an assignment 191, via the dispatch interface 105, to the optimal driver's device to service the pick-up request).
Konstantopoulos further discloses the limitations:
creating a group of users ...  (see at least Konstantopoulos, [0092] disclosing that if a computer application is a business application, the designated user groups may be created based on job categories and usage data. In other applications, such as social media applications, the designated user groups may be created based on other user characteristics such as user age groups, location, language, etc., in combination with application usage data); and
associating the group of favorite drivers with one user profile ... (see at least Konstantopoulos, [0092]).
Cao, Choksi, Truong, and Konstantopoulos are analogous art to claim 17, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ride service that creates a driver group using the social media module, creates a group of favorite drivers using the social media module, creates a ride, and pays the cost of the confirmed ride, as disclosed in Cao and Choksi, to provide the benefit of creating a user profile with the social media module, associating the group of favorite drivers with one user profile and with one driver profile using the social media module, and creating a driver profile, as disclosed in Truong and Konstantopoulos.  Doing so would provide the benefit of providing an improved personalization of the computer application for the users (see at least Konstantopoulos, [0004]).
As per claim 18, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 17, as discussed above.  Cao further discloses the limitation:
the map is implemented either as (a) a module of the computing apparatus, or (b) as an external service accessed by the computing apparatus, or (c) partly as the module of the computing apparatus and partly as the external service (see at least Cao, [0068] disclosing a ride-sharing system includes an on-demand service application, a map component, a map database, and a location determination. The components of system 100 can combine to provide user interface features that are specific to user selections) ... .
Choksi further discloses the limitation:
the traffic conditions are created either by (a) the computing apparatus by processing location-based data received from and associated with the user and with the at least one driver, or (b) an external service, or (c) partly by the computing apparatus and partly by the external service (see at least Choksi, Fig. 1A, showing traffic data 127; [0025] disclosing that  the selection engine 135 can utilize map data 129  and/or traffic data 127  from a mapping engine 125  and the vehicle locations 151 of the various drivers 155 operating throughout the given region, to provide the user with the ETA data for each scrolled service type.; and [0027] disclosing that  the network interface 115 enables access to a number of third party resources 145).
As per claim 19, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 18, as discussed above.  Choksi further discloses the limitation:
wherein the social media module for selectively associating the user with the at least one driver and with at least one ride hailing service, with data and ratings associated with the at least one user, with data and ratings associated with the at least one driver, with data associated with at least one calendar, and with data associated with the at least one map and with traffic conditions, uses common database keys associating two or more database tables together, or pointers to linked lists with entries created from the databases tables (see at least Choksi, see Fig. 1B showing provider data base 182, content data base 174, [0042] disclosing that the dynamic content selector 176 assigns, or otherwise associates, each content item 185 in the content database 174 to one or more service providers based on provider data 183 from the provider database 182 <interpreted as keys associating two or more database tables together>).
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Choksi, Truong, Konstantopoulos as applied to claims 2, 7, 12, and 17 above, and further in view of U.S. Patent Publication Number 2018/0225797 to Khorsheed et al. (hereafter Khorsheed).
As per claim 5, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 2, as discussed above.  Truong further discloses the limitations: 
selecting at least one driver using the comments and ratings associated with the driver profiles (see at least Truong, [0053] disclosing that the dispatch engine 150 can set threshold criteria or standards for the driver selection based on a number of factors from the driver profiles 136 and/or the user profile 132 (345)); and
associating the selected at least one driver with the group of favorite drivers (see at least Truong, [0054] disclosing that the dispatch engine 150 can eliminate proximate drivers that do not meet a minimum threshold (350), and further disclosing that of the remaining drivers, the dispatch engine 150 can select an optimal driver to service the pick-up request 186 (355).  This optimal driver may be selected from the remaining drivers based on closest proximity, reputation, meeting one or more of the requesting user's preferences).
But neither Cao, Choksi, Truong, nor Konstantopoulos explicitly disclose the limitations:
browsing driver profiles stored by the social media module;
browsing comments associated with the driver profiles and stored by the social media module;
browsing ratings associated with the driver profiles and stored by the social media module ... .
However Khorsheed disclosing the browsing driver profile limitation (see at least Khorsheed, [0041] disclosing that at step 450, the transportation company and any partner transportation company can receive a reporting of fleet tracking and monitor information. The fleet tracking and monitoring information includes finding details of all trips, ratings of the drivers and the ability to browse these driver ratings, complaints from passengers and handling them, trip reports and the ability to browse the trip reports, number of passengers who have boarded the transportation vehicle 120, number of passengers who did not board the transportation vehicle 120, speed of the transportation vehicle 120 including a history of the speed of the transportation vehicle 120, the path 130 of the transportation vehicle 120 including a history of the path 130 of the transportation vehicle 120, and the ability to view all passengers who have apologized for the enrollment of any scheduled trips).
Khorsheed further discloses the browsing comments limitation (see at least Khorsheed, [0041] <complaints interpreted as comments>).
Khorsheed still further discloses the browsing ratings limitation (see at least Khorsheed, [0041]).
Cao, Choksi, Truong, Konstantopoulos and Khorsheed are analogous art to claim 5, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).  Khorsheed is directed to systems and methods for transportation solutions for multiple destinations that includes using at least one computing device  (see Khorsheed, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system where the creating the group of favorite drivers comprising selecting at least one driver using the comments and ratings associated with the driver profiles; and associating the selected at least one driver with the group of favorite driver, as disclosed in Cao, Choksi, Truong and Konstantopoulos, to provide the benefit of additionally comprising browsing driver profiles, comments associated with the driver profiles, and ratings associated with the driver profiles, stored by the social media module, as disclosed in Khorsheed.  Doing so would provide the benefit of providing the user with appropriate information to evaluate the driver.
As per claim 10, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 7, as discussed above.  Truong further discloses the limitations: 
selecting at least one driver using the comments and ratings associated with the driver profiles (see at least Truong, [0053] disclosing that the dispatch engine 150 can set threshold criteria or standards for the driver selection based on a number of factors from the driver profiles 136 and/or the user profile 132 (345)); and
associating the selected at least one driver with the group of favorite drivers (see at least Truong, [0054] disclosing that the dispatch engine 150 can eliminate proximate drivers that do not meet a minimum threshold (350), and further disclosing that of the remaining drivers, the dispatch engine 150 can select an optimal driver to service the pick-up request 186 (355).  This optimal driver may be selected from the remaining drivers based on closest proximity, reputation, meeting one or more of the requesting user's preferences).
But neither Cao, Choksi, Truong, nor Konstantopoulos explicitly disclose the limitations:
browsing driver profiles stored by the social media module;
browsing comments associated with the driver profiles and stored by the social media module;
browsing ratings associated with the driver profiles and stored by the social media module ... .
However Khorsheed disclosing the browsing driver profile limitation (see at least Khorsheed, [0041] disclosing that at step 450, the transportation company and any partner transportation company can receive a reporting of fleet tracking and monitor information. The fleet tracking and monitoring information includes finding details of all trips, ratings of the drivers and the ability to browse these driver ratings, complaints from passengers and handling them, trip reports and the ability to browse the trip reports, number of passengers who have boarded the transportation vehicle 120, number of passengers who did not board the transportation vehicle 120, speed of the transportation vehicle 120 including a history of the speed of the transportation vehicle 120, the path 130 of the transportation vehicle 120 including a history of the path 130 of the transportation vehicle 120, and the ability to view all passengers who have apologized for the enrollment of any scheduled trips).
Khorsheed further discloses the browsing comments limitation (see at least Khorsheed, [0041] <complaints interpreted as comments>).
Khorsheed still further discloses the browsing ratings limitation (see at least Khorsheed, [0041]).
Cao, Choksi, Truong, Konstantopoulos and Khorsheed are analogous art to claim 10, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).  Khorsheed is directed to systems and methods for transportation solutions for multiple destinations that includes using at least one computing device  (see Khorsheed, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing apparatus where the creating the group of favorite drivers comprising selecting at least one driver using the comments and ratings associated with the driver profiles; and associating the selected at least one driver with the group of favorite driver, as disclosed in Cao, Choksi, Truong and Konstantopoulos, to provide the benefit of additionally comprising browsing driver profiles, comments associated with the driver profiles, and ratings associated with the driver profiles, stored by the social media module, as disclosed in Khorsheed.  Doing so would provide the benefit of providing the user with appropriate information to evaluate the driver.
As per claim 15, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 12, as discussed above.  Truong further discloses the limitations: 
selecting at least one driver using the comments and ratings associated with the driver profiles (see at least Truong, [0053] disclosing that the dispatch engine 150 can set threshold criteria or standards for the driver selection based on a number of factors from the driver profiles 136 and/or the user profile 132 (345)); and
associating the selected at least one driver with the group of favorite drivers (see at least Truong, [0054] disclosing that the dispatch engine 150 can eliminate proximate drivers that do not meet a minimum threshold (350), and further disclosing that of the remaining drivers, the dispatch engine 150 can select an optimal driver to service the pick-up request 186 (355).  This optimal driver may be selected from the remaining drivers based on closest proximity, reputation, meeting one or more of the requesting user's preferences).
But neither Cao, Choksi, Truong, nor Konstantopoulos explicitly disclose the limitations:
browsing driver profiles stored by the social media module;
browsing comments associated with the driver profiles and stored by the social media module;
browsing ratings associated with the driver profiles and stored by the social media module ... .
However Khorsheed disclosing the browsing driver profile limitation (see at least Khorsheed, [0041] disclosing that at step 450, the transportation company and any partner transportation company can receive a reporting of fleet tracking and monitor information. The fleet tracking and monitoring information includes finding details of all trips, ratings of the drivers and the ability to browse these driver ratings, complaints from passengers and handling them, trip reports and the ability to browse the trip reports, number of passengers who have boarded the transportation vehicle 120, number of passengers who did not board the transportation vehicle 120, speed of the transportation vehicle 120 including a history of the speed of the transportation vehicle 120, the path 130 of the transportation vehicle 120 including a history of the path 130 of the transportation vehicle 120, and the ability to view all passengers who have apologized for the enrollment of any scheduled trips).
Khorsheed further discloses the browsing comments limitation (see at least Khorsheed, [0041] <complaints interpreted as comments>).
Khorsheed still further discloses the browsing ratings limitation (see at least Khorsheed, [0041]).
Cao, Choksi, Truong, Konstantopoulos and Khorsheed are analogous art to claim 15, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).  Khorsheed is directed to systems and methods for transportation solutions for multiple destinations that includes using at least one computing device  (see Khorsheed, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer program where the creating the group of favorite drivers comprising selecting at least one driver using the comments and ratings associated with the driver profiles; and associating the selected at least one driver with the group of favorite driver, as disclosed in Cao, Choksi, Truong and Konstantopoulos, to provide the benefit of additionally comprising browsing driver profiles, comments associated with the driver profiles, and ratings associated with the driver profiles, stored by the social media module, as disclosed in Khorsheed.  Doing so would provide the benefit of providing the user with appropriate information to evaluate the driver.
As per claim 20, the combination of Cao, Choksi, Truong, and Konstantopoulos discloses all of the limitations of claim 17, as discussed above.  Truong further discloses the limitations: 
selecting at least one driver using the comments and ratings associated with the driver profiles (see at least Truong, [0053] disclosing that the dispatch engine 150 can set threshold criteria or standards for the driver selection based on a number of factors from the driver profiles 136 and/or the user profile 132 (345)); and
associating the selected at least one driver with the group of favorite drivers (see at least Truong, [0054] disclosing that the dispatch engine 150 can eliminate proximate drivers that do not meet a minimum threshold (350), and further disclosing that of the remaining drivers, the dispatch engine 150 can select an optimal driver to service the pick-up request 186 (355).  This optimal driver may be selected from the remaining drivers based on closest proximity, reputation, meeting one or more of the requesting user's preferences).
But neither Cao, Choksi, Truong, nor Konstantopoulos explicitly disclose the limitations:
browsing driver profiles stored by the social media module;
browsing comments associated with the driver profiles and stored by the social media module;
browsing ratings associated with the driver profiles and stored by the social media module ... .
However Khorsheed disclosing the browsing driver profile limitation (see at least Khorsheed, [0041] disclosing that at step 450, the transportation company and any partner transportation company can receive a reporting of fleet tracking and monitor information. The fleet tracking and monitoring information includes finding details of all trips, ratings of the drivers and the ability to browse these driver ratings, complaints from passengers and handling them, trip reports and the ability to browse the trip reports, number of passengers who have boarded the transportation vehicle 120, number of passengers who did not board the transportation vehicle 120, speed of the transportation vehicle 120 including a history of the speed of the transportation vehicle 120, the path 130 of the transportation vehicle 120 including a history of the path 130 of the transportation vehicle 120, and the ability to view all passengers who have apologized for the enrollment of any scheduled trips).
Khorsheed further discloses the browsing comments limitation (see at least Khorsheed, [0041] <complaints interpreted as comments>).
Khorsheed still further discloses the browsing ratings limitation (see at least Khorsheed, [0041]).
Cao, Choksi, Truong, Konstantopoulos and Khorsheed are analogous art to claim 5, because they are in the same field of methods, devices and systems for personalizing ride hailing services.  Cao is directed to a system that includes a ride-sharing computer to receive an on-demand request to deliver items (see at least Cao, Abstract).  Choksi is directed to a system that receives content items for display on driver devices associated with an on-demand transportation, where the stored driver data for a driver can be filtered relative to the driver (see at least Choksi, Abstract).  Truong is directed to a system that can construct routine route profiles for individual users of the transport service using historical route data (see Truong, Abstract).  Konstantopoulos is directed to systems and methods for personalizing a computer application for a user including providing multiple user groups, where each user group is assigned a set of computer application features and no two sets of computer applications features are identical (see Konstantopoulos, Abstract).  Khorsheed is directed to systems and methods for transportation solutions for multiple destinations that includes using at least one computing device  (see Khorsheed, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method where the creating the group of favorite drivers comprising selecting at least one driver using the comments and ratings associated with the driver profiles; and associating the selected at least one driver with the group of favorite driver, as disclosed in Cao, Choksi, Truong and Konstantopoulos, to provide the benefit of additionally comprising browsing driver profiles, comments associated with the driver profiles, and ratings associated with the driver profiles, stored by the social media module, as disclosed in Khorsheed.  Doing so would provide the benefit of providing the user with appropriate information to evaluate the driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International Patent Publication Number WO 2021/262216, disclosing the existing application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666